Case 6:19-cv-02168-RBD-LRH Document 10 Filed 12/09/19 Page 1 of 1 PagelD 48

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

 

Case Number: 6:19-CV-02168-ORL-37LRH

Plaintiff:
Wendell H. Stone Company, Inc. dba Stone And Company, individually and on behalf of
all other similarly situated

vs.

Defendants:
Resort Confirmations, Inc., dba RCI-Promotions, a Florida corporation, and Daniel
Marshall, an individual

For:

Woodrow & Peluso, LLC
3900 E. Mexico Avenue
Suite 300

Denver, CO 80210

Received by Front Range Legal Process Service, Inc. on the 22nd day of November, 2019 at 5:17 pm to be served on Resort
Confirmations, Inc. C/O Joseph Chimenti, Home address, 9400 Lime Bay Blvd #109, Tamarac, FL 33321.

|, Jacque Garcia, do hereby affirm that on the 25th day of November, 2019 at 3:25 pm, I:
served a CORPORATION by delivering a true copy of the Summons; Class Action Complaint; Civil Cover Sheet; Exhibits with the
date and hour of service endorsed thereon by me, to: Michael Chimenti as Co-Resident (Father) Of Joseph Chimenti/R A for

Resort Confirmations, Inc., at the address of: Home Address, 9400 Lime Bay Blvd #1 09, Tamarac, FL 33321, and informed said
person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18 and have no interest in the above action.

 

 

   
 

Garcia “4 /6/4 g
ss Server

Front Range Legal Process Service, Inc.
145 W. Swallow Road

Fort Collins, CO 80525

(888) 387-3783

Our Job Serial Number: FRS-2019008363

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8. 1c
